Citation Nr: 0621920	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for a psychiatric disorder.  

Procedural history

A review of the record shows that the Board previously denied 
service connection for a psychiatric disorder in a January 
2000 decision on the basis that the claim was not well-
grounded.  

In November 2000, however, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted which, among other things, made 
provision for the readjudication of claims that were denied 
as not well grounded between July 14, 1999, and November 9, 
2000, provided that a request for readjudication was filed by 
the veteran, or a motion was made by the Secretary, on or 
before November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If such a claim were 
readjudicated, the prior decision was to be treated as though 
it had never been made.  Id.

In this case, the record shows that following the January 
2000 Board decision, the veteran requested reconsideration of 
his claim of service connection for a psychiatric disability.  
In May 2001, prior to expiration of the above-referenced 
readjudication period, the RO denied the claim.  The May 2001 
rating decision did not clearly indicate that it was a 
readjudication of the veteran's former claim under the VCAA.  
At the time such rating decision was issued, however, it was 
the stated policy of VA that claims meeting the criteria of § 
7(b) of the VCAA were to be readjudicated, if and when they 
were discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).  

It appears from the May 2001 rating decision that the RO 
considered the claim on the merits, in that no reference was 
made to any requirement that new and material evidence be 
submitted to reopen the claim.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Under these circumstances, and resolving 
any doubt in the veteran's favor, the Board will treat the 
RO's May 2001 rating decision as a VCAA readjudication of the 
claim of service connection for a psychiatric disorder that 
the Board previously denied in January 2000.  Accordingly, 
notwithstanding the Board's March 2004 remand, the January 
2000 decision is to be treated as though it had never been 
made.  Lacking a prior final denial of this claim, there is 
no need for new and material evidence to "reopen" it.

The Board notes that the veteran was previously represented 
in his appeal by Barbara S. Girard.  In April 2006, the Board 
sent the veteran a letter advising him that because Ms. 
Girard claimed to be retiring from the practice of law, she 
could no longer be recognized as his representative.  The 
Board offered the veteran several options regarding 
representation in his appeal, and in June 2006, he appointed 
Virginia Girard-Brady, Esq., as his new representative in 
this appeal.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, which he claims was incurred in service, as 
evidenced by psychiatric treatment he received therein.  

The veteran's service medical records show that in April 
1966, he was hospitalized with various complaints, stating 
that he was upset about issues regarding his country, his 
working conditions, and the Air Force in general.  Following 
further psychiatric evaluation, in May 1966, the veteran was 
diagnosed as having schizoid personality and a Medical Board 
recommended that he be discharged from service.

In September 1996, more than 30 years after his separation 
from active service, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a psychiatric disorder.  He indicated that he 
believed service connection for a psychiatric disorder was 
warranted as he had had been discharged from service due to 
schizoid personality and had recently begun to experience 
panic attacks related to the loss of his job.  

In support of the veteran's claim, post-service VA and 
private medical records have been obtained.  In pertinent 
part, these records include private treatment records showing 
that in September 1995, the veteran sought treatment for 
panic attacks which he indicated had been present for the 
past three months since losing his job.  The Board notes that 
this is the earliest post-service medical evidence of 
psychiatric complaints currently of record.  

In addition, the record on appeal includes VA clinical 
records, dated from April 1996 to January 2006.  It is noted 
that the RO made numerous attempts to obtain VA clinical 
records dated prior to April 1996, but was unambiguously 
advised that no such records were not on file.  Thus, no 
further efforts are necessary.  See 38 C.F.R. § 3.159(c)(2) 
(VA's efforts to obtain federal records shall continue until 
the records are obtained or unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile).

In pertinent part, these post-service VA clinical records 
show that in April 1996, the veteran initiated treatment with 
VA, stating that he had been experiencing anxiety for the 
past one to two years, particularly since losing his job the 
previous summer.  The diagnoses included panic disorder with 
agoraphobia, borderline personality disorder, and alcohol 
dependence in partial remission.  

Subsequent VA clinical records show continued psychiatric 
treatment, with various diagnoses, including panic disorder 
with agoraphobia, generalized social phobia, dysthymia, major 
depression, anxiety disorder, sexual disorder, borderline 
personality disorder, dependent personality disorder, and 
personality disorder, not otherwise specified.

Based on the foregoing, the Board advises the veteran that 
the record currently assembled for appellate review indicates 
that a chronic psychiatric disorder, other than a personality 
disorder which is not a disease or injury for VA compensation 
purposes under 38 C.F.R. § 3.303(c), was not present in 
service or for nearly 30 years after service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002); see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As noted 
above, however, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, however, the nature and etiology of the 
veteran's current psychiatric disorder remains unclear.  The 
veteran has submitted an October 1998 letter from his VA 
psychiatrist who noted that the veteran gave "a clear 
picture of his psychiatric and functioning impairments dating 
back to his course in service."  Also submitted by the 
veteran was a February 2005 treatment record in which a VA 
physician diagnosed panic disorder with agoraphobia and noted 
that "[patient's] mental illness appears to have started 
while he was in the Air Force & is therefore service 
connected."  These opinions, however, lack probative value 
as there is no indication that they were rendered with the 
benefit of a review of the veteran's claims folder.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999).

On the other hand, the record contains a February 2003 VA 
medical examination report in which the examiner notes 
diagnoses of dysthymia, panic disorder with agoraphobia, and 
schizoid personality disorder.  After reviewing the veteran's 
claims folder, the examiner noted that the veteran did not 
have an Axis I diagnosis during service.  The examiner, 
however, did not address the etiology of the veteran's 
current psychiatric disorders, including addressing the 
veteran's contentions to the effect that his current 
psychiatric disability is causally related to his in-service 
psychiatric symptoms and treatment for schizoid personality.

After thoroughly reviewing the veteran's claims folders, the 
Board finds that a medical opinion is necessary.  See 38 
C.F.R. § 4.2 (2005).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

In addition, the Board notes that although the veteran was 
previously provided with VCAA notification letters as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
Court has since issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his attorney should 
be provided with notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination of the veteran.  The examiner 
should be asked provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder 
identified on examination is causally 
related to the veteran's active service 
or any incident therein.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After completing any additional 
development indicated by any response to 
the VCAA notification letter described 
above, the claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case, and he should be 
given an appropriate opportunity to 
respond. 

The case should be returned to the Board for further 
appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

